PER CURIAM.
Appellant, defendant in the trial court, seeks review of a final judgment subsequent to an adverse jury verdict in a slip and fall case. The only point preserved for review is the correctness of the following jury charge, taken from the standard jury charges:1
* * * * * *
“You may take into consideration any aggravation of an existing disease, or physical defect, resulting from such injury.
“If you find that there was such an aggravation, you should determine, if you can, what portion of Frances Nafe’s condition resulted from the aggravation, and make allowance in your verdict only for the aggravation.
“However, if you cannot make that determination, or if it cannot be said that the condition would have existed apart from the injury, you should consider and make allowance in your verdict for the entire condition.”
* * * * * *
It is apparent from the record on appeal, viewed in a light most favorable to the verdict, that the charge was proper. There was evidence which indicated that the trauma experienced by the minor plaintiff, as a result of the slip and fall in the defendant’s premises, incited or aggravated a serious blood disease which had not theretofore been apparent in her. It was within the province of the jury, pursuant to the charge, to apportion the damage if it could but if not, as the charge indicated, it was justified in assessing all the damage against the tort feasor, in accordance with C. F. Hamblen, Inc. v. Owens, 127 Fla. 91, 172 So. 694; Wise v. Carter, Fla.App.1960, 119 So.2d 40; Byrd v. Felder, Fla.App.1967, 197 So.2d 554; Hollie v. Radcliffe, Fla.App.1967, 200 So.2d 616.
Therefore, for the reasons above stated, the final judgment here under review be and the same is hereby affirmed.
Affirmed.

. Florida Standard Jury Instructions—became effective April 19, 1967.